Title: From George Washington to Robert Morris, 8 June 1782
From: Washington, George
To: Morris, Robert


                  
                     sir
                     Head Quarters 8th June
                     1782
                  
                  Inclosed is the System of Issues which I mentioned in my last—It
                     has been submitted to principal Officers of the Army—is
                     agreeable to them—& in the Absence of Mr Sands, has been fully
                     & freely consented to by Colo. Chas Stuart in the Name & on
                     Behalf of all the Contractors—It remains only to obtain your Approbation—if
                     that is given, & the System takes place, I hope most of the present
                     Uneasinesses on the Score of provisions will subside—All the Difficulties
                     complained of in a former Letter to the Sectry at War—are
                     agreed by Mr Sands, "to be Submitted to such equitable
                     mode of Decision as I shall direct"—to Effect this Determination, I propose to
                     lay the whole Matters of Complaint before three judicious indifferent Men,
                     chosen agreable to the Mode proposed in the Contract—& shall endeavor
                     to have the Matter closed as soon as possible. 
                  
                     I am obliged to Mention again to you the Want of Beef to the
                     Army, this Failure has again been experienced since my last Writing to you—Mr
                     Sands being now in Phila. you will have an Opportunity of full Conversation
                     with him on the Subject. No Magazines of Salted provisions have yet been placed
                     in the Deposits of West point. I am &c.
                  
                     G.W.
                     
                  
               